FOR   THE   RESPONDENT             FOR    THE    INDIANA    SUPREME    COURT
                 DISCIPLINARY COMMISSION

Ronald E. Elberger                Donald R. Lundberg, Executive Secretary
135 North Pennsylvania       Charles M. Kidd, Staff Attorney
Indianapolis, IN  46204           115  West  Washington  Street,  Ste.  1060
                                  Indianapolis, IN  46204

______________________________________________________________

      IN THE

      SUPREME COURT OF INDIANA

IN THE MATTER OF             )
                                  )  Case No. 29S00-9906-DI-336
VAUGHN ARTHUR WAMSLEY  )
_____________________________________________________________________

      DISCIPLINARY ACTION
____________________________________________________________________


                               March 13, 2000


Per Curiam

      Respondent Vaughn A. Wamsley’s advertisement for his  legal  practice,
prominent on the back cover of the 1997  Indianapolis  telephone  directory,
proclaimed, “Best Possible Settlement . . . Least Amount  of  Time.”    That
statement and others included in the advertisement  represented  misleading,
deceptive, self-laudatory, and unfair claims and thus violated the Rules  of
Professional Conduct for Attorneys at Law.   For that, we  find  today  that
the respondent should be publicly admonished.
      This case commenced with the Disciplinary  Commission’s  filing  of  a
Verified Complaint for Disciplinary Action.   The parties have now  tendered
to this Court an agreed resolution of this matter, wherein they  agree  that
the respondent engaged in misconduct and propose a public reprimand for  it.
Ind.Admission and Discipline Rule 23(11.1)(c).  We  approve  that  agreement
and  herein  describe  the  facts  and  circumstances  of  this  case.   The
respondent’s admission to  the  bar  of  this  state  in  1989  confers  our
disciplinary jurisdiction in this matter.
      Turning to the  facts  of  this  case,  the  parties  agree  that  the
advertisement in question, appearing in space purchased by  the  respondent,
included the following statements:
      “Best Possible Settlement . . . Least Amount of Time”


      “My reputation, experience, and integrity result in most of our  cases
being       settled    without filing a complaint or lengthy trial.”


      “I have helped thousands who have been seriously hurt or lost a  loved
one.”


      The   Commission   has   charged   that   the   respondent    violated
Ind.Professional  Conduct  Rule  7.1(b).   Professional  Conduct  Rule   7.1
provides, in relevant part:
      (b) A lawyer shall not, on behalf of himself, his partner or associate
      or any  other  lawyer  affiliated  with  him  or  his  firm,  use,  or
      participate in the use of, any form of public communication containing
      a false, fraudulent, misleading, deceptive, self-laudatory  or  unfair
      statement or claim.


      .  .  .


      (c) Without limitation a  false,  fraudulent,  misleading,  deceptive,
      self-laudatory or unfair statement or claim includes  a  statement  or
      claim which:


      (1) contains a material misrepresentation of fact;
      (2) omits to state any material fact necessary to make the  statement,
      in the light of all circumstances, not misleading;
      (3) is intended or is likely to create an unjustified expectation;
      (4) states or implies that a  lawyer  is  a  certified  or  recognized
      specialist other than as permitted by Rule 7.4;
      (5) is intended or is likely to convey the impression that the  lawyer
      is in a position to influence improperly any court, tribunal, or other
      public body or official;
      (6) contains a representation or implication that is likely  to  cause
      an ordinary prudent person to misunderstand or be deceived or fails to
      contain  reasonable  warnings  or  disclaimers  necessary  to  make  a
      representation of implication not deceptive.


      (d) A  lawyer  shall  not,  on  behalf  of  himself,  his  partner  or
      associate, or any other lawyer affiliated with him or his firm, use or
      participate in the use of any form of public communication which:


      (1) is intended or is likely to result in a legal action  or  a  legal
      position  being  asserted  merely  to  harass  or  maliciously  injure
      another;
      (2) contains statistical data  or  other  information  based  on  past
      performance or prediction of future success;
      (3) contains a testimonial about or endorsement of a lawyer;
      (4) contains a statement or opinion as to the quality of the  services
      or contains a representation or implication regarding the  quality  of
      legal services;
      (5) appeals primarily to  a  lay  person's  fear,  greed,  desire  for
      revenge, or similar emotion;  or
      (6) is prohibited by Rule 7.3.[1]
      By claiming that he could obtain the best possible settlement  in  the
least  amount  of  time,  the  respondent  likely  created  an   unjustified
expectation of such a result in any case the respondent  agreed  to  handle.
See  Prof.Cond.R.   7.1(c)(3).  As  such,  the  statement   is   misleading,
deceptive,  self-laudatory,  and  unfair  and  thus  violated   Prof.Cond.R.
7.1(b).  That statement, along with  the  respondent’s  assertion  that  his
reputation, experience, and integrity result in  most  cases  being  settled
without the filing of a complaint or a lengthy trial,  also  constitutes  an
opinion of and contains implications as to the quality of  the  respondent’s
legal services and is thus prohibited by Prof.Cond.R. 7.1(d)(4).    Finally,
 by stating that he has helped thousands who have  been  seriously  hurt  or
who have lost a loved one, the respondent offered statistical data or  other
information based on past performance and an implicit prediction  of  future
success,  statements  that  when  appearing  in   lawyer   advertising   are
prohibited by Prof.Cond.R. 7.1(d)(2).
      The agreement in resolution  of  this  proceeding  provides  that  the
respondent should be publicly reprimanded for his actions.   We  approve  of
that discipline under the facts of  this  case.   When  accomplished  within
ethical strictures, advertising of legal services  facilitates  the  process
of informed selection of lawyers by consumers of legal  services.   However,
advertisements containing misleading  or  deceptive  assertions  make  truly
informed selection impossible.  See Matter of  Anonymous,  689  N.E.2d  442,
444 (Ind. 1997).  The respondent’s advertisement divested those  reading  it
of the opportunity to make a decision based on facts  about  the  respondent
and his qualifications as to whether to  hire  him.   Accordingly,  for  the
protection  of  the  public,  we   find   that   the   respondent’s   faulty
advertisement warrants his public admonishment.
      It is, therefore, ordered that the respondent  is  hereby  reprimanded
and admonished for the misconduct set forth herein.
      The Clerk of this Court is directed to provide notice of this order in
accordance with Admis.Disc. R. 23(3)(d) and to  provide  the  clerk  of  the
United States Court of Appeals for the Seventh Circuit, the  clerk  of  each
of the Federal District Courts in this state, and the clerk  of  the  United
States Bankruptcy Court in  this  state  with  the  last  known  address  of
respondent as reflected in the records of the Clerk.
      Costs of this proceeding are assessed against respondent.


-----------------------
[1]  Professional Conduct Rule 7.1 also provides, in subsection (b),
examples of permissible areas in which a lawyer may advertise:

           In order to facilitate the process of informed  selection  of  a
      lawyer by potential consumers of legal service, a lawyer may advertise
      so long as said advertising  is  done  in  a  dignified  manner.   The
      following constitute examples of permissible areas in which  a  lawyer
      may advertise:


      (1) name, including  name  of  law  firm  and  names  of  professional
      associates;  addresses and telephone numbers;
      (2) one or more fields  of  law  in  which  the  lawyer  or  law  firm
      practices, using commonly  accepted  and  understood  definitions  and
      designations;
      (3) date and place of birth;
      (4) date and place of admission  to  the  bar  of  state  and  federal
      courts;
      (5) schools attended, with dates  of  graduation,  degrees  and  other
      scholastic distinctions;
      (6) public or quasi-public offices;
      (7) military service;
      (8) legal authorships;
      (9) legal teaching position;
      (10)  memberships,  offices,  and  committee   assignments,   in   bar
      associations;
      (11) membership and offices in legal fraternities and legal societies;
      (12) technical and professional licenses;
      (13)   memberships   in   scientific,   technical   and   professional
      associations and societies;
      (14) foreign language ability;
      (15) names and addresses of bank references;
      (16) prepaid or group legal services  programs  in  which  the  lawyer
      participates;
      (17) whether credit cards or other credit arrangements are accepted;
      (18) office and telephone answering service hours;
      (19) the following information:
      (A) fee for an initial consultation;
      (B) availability upon request of a written schedule of fees and/or  an
      estimate of the fee to be charged for specific services;
      (C) contingent fee rates provided that the statement discloses whether
      percentages are computed before or after deduction of costs;
      (D) range of fees for services, provided that the statement  discloses
      that the specific fee within the range which will be charged will vary
      depending upon the particular matter to be handled for each client and
      the client is entitled without obligation to an estimate  of  the  fee
      within the range likely to be charged, in print size equivalent to the
      largest print used in setting forth the fee information;
      (E) hourly rate, provided that the statement discloses that the  total
      fee charged will depend upon the number of hours which must be devoted
      to the particular matter to be handled for each client and the  client
      is entitled without obligation to an estimate of the fee likely to  be
      charged, in print size at least equivalent to the largest  print  used
      in setting forth the fee information;  and
      (F) fixed fees for specific legal services, the description  of  which
      would not be understood or be deceptive, provided that  the  statement
      discloses that the quoted fee will be available only to clients  whose
      matters fall into the  services  described  and  that  the  client  is
      entitled without obligation to a specific estimate of the  fee  likely
      to be charged in print size at least equivalent to the  largest  print
      used in setting forth the fee information.